The foregoing fully answers, as we consider it, the argument of counsel for appellant as contained in briefs upon original consideration of this cause, but upon application for rehearing there is presented a further insistence that there was consideration for the execution of the instrument here in question, moving to defendant, and sufficient to constitute the transaction an original and independent obligation on defendant's part. Reference is made to an agreement as to the sale by defendant of some of the bank stock to plaintiff, but this was entirely conditional and a mere tentative understanding between the parties, without binding effect.
The testimony of plaintiff is somewhat uncertain as to the further insistence that a consideration for the instrument was the understanding that he leave on deposit the money he then had in the banks. But conceding the sufficiency of the evidence in this respect, the benefit to defendant as a stockholder in the bank would be incidental only and not direct, and would not suffice to change the character of the transaction from a collateral to an original and independent one. 27 C. J. 150; Richardson v. Albright, 121 N.E. 362, 224 N.Y. 497, 8 A.L.R. 1195; Walther v. Merrell, 6 Mo. App. 370; Hardware Co. v. Goodman, 69 S.E. 898, 68 W. Va. 462, 32 L.R.A. (N.S.) 598, Ann. Cas. 1912B, 218. *Page 443 
A careful consideration of the cases of Uvalde Nat. Bank v. Brooks (Tex.Civ.App.) 162 S.W. 957, and Goodling v. Simon,54 Pa. Super. 125, cited by counsel for appellant, will disclose that they are not opposed to the authorities above noted.
But this additional argument is to be considered also in the light of the further fact, as noted upon original consideration, that the instrument bears upon its face evidence of its collateral character, in that the defendant's liability is expressly for a limited period. Viewed in any aspect of the case the obligation of defendant was not original and independent, but remained collateral. Richardson v. Albright, supra.
The application for rehearing is overruled.